Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/767750 application originally filed May 28, 2020.
Amended claims 1, 2, 4-10, 12 and 14-20, filed July 29, 2021, are pending and have been fully considered.  Claims 3, 11 and 13 have been canceled.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loop et al. (WO 2015/164682 A1) hereinafter cited under US 2017/0044460 “Loop”.
Regarding Claims 1, 6, 19 and 20
	Loop discloses in the abstract, a method of lubricating a mechanical device (such as an internal combustion engine) with a lubricating composition. The invention further relates to the use of the lubricating composition for an compression-ignition internal combustion engine to provide improved fuel economy and providing at least one of (i) wear reduction, (ii) control of corrosion, (iii) cleanliness, and (iv) soot control. 

the oil of lubricating viscosity may be present at 60 wt % to 97.5 wt %, of the lubricating composition (see paragraph 0027). 
an anti-wear agent comprising phosphorus-containing antiwear/extreme pressure agents such as metal thiophosphates, phosphoric acid esters and salts thereof, phosphorus-containing carboxylic acids, esters, ethers, and amides, and phosphites. In certain embodiments a phosphorus antiwear agent may be present in an amount to deliver 0.01 to 0.2 or 0.015 to 0.15 or 0.02 to 0.1 or 0.025 to 0.08 percent phosphorus. Often the antiwear agent is a zinc dialkyldithiophosphate (ZDP). The phosphorus antiwear agent may be present at 0 wt % to 3 wt %, of the lubricating composition. (see paragraphs 0067 and 0069)
a lubricating composition which further comprises ashless antioxidant. Ashless antioxidants may comprise one or more of arylamines, diarylamines, alkylated arylamines, alkylated diaryl amines, phenols, hindered phenols, sulfurized olefins, or mixtures thereof. In one embodiment the lubricating composition includes an antioxidant, or mixtures thereof. The antioxidant may be present at 0 wt % to 15 wt %, of the lubricating composition.  (see paragraph 0071)
the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts.  The overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates, salixarates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and 
dispersants may be derived from, as the polyolefin, high vinylidene polyisobutylene, that is, having greater than 50, 70, or 75% terminal vinylidene groups (.alpha. and .beta. isomers). Suitable dispersants for use in the compositions of the present invention include succinimide dispersants. In one embodiment, the dispersant may be present as a single dispersant. In one embodiment, the dispersant may be present as a mixture of two or three different dispersants, wherein at least one may be a succinimide dispersant.  The dispersant may be present at 0.01 wt % to 20 wt %, of the lubricating composition.  (see paragraphs 0041, 0042 and 0053)
Polymeric viscosity modifiers may be present with the proviso that they do not exceed, in one embodiment, 0.1 weight percent of the lubricating composition.  Suitable viscosity modifiers include ethylene-olefin co-polymers, especially ethylene-propylene; maleic anhydride-styrene alternating copolymers and esters thereof, polymethacrylates (including random, block and star architectures), hydrogenated styrene-butadiene block copolymers, hydrogenated styrene-isoprene radial and/or block copolymers, or mixtures thereof In one embodiment, the polymeric viscosity modifier includes an ethylene-olefin based copolymer. (see paragraph 0093)
Loop further discloses in paragraphs 0095-0099, a method of lubricating an internal combustion engine comprising supplying to the internal combustion engine a lubricating composition as disclosed herein. Generally, the lubricant is added to the lubricating system of the internal combustion engine, which then delivers the lubricating composition to the critical parts of the engine, during its operation, that require lubrication.  The internal combustion engine may be fitted with an emission control system, an oil mist separator or a turbocharger. Examples of the emission control system include diesel particulate filters (DPF), or systems employing selective catalytic reduction (SCR).  In an internal combustion engine, individual combustion events translate from a linear reciprocating force into a rotational torque through the rod and crankshaft. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the internal combustion engine of Loop would operate under the claimed conditions due to the internal combustion engine of Loop is the same structural engine of the presently claimed invention.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at 
Regarding Claims 2, 9 and 10
Loop further discloses in paragraphs 0095-0099, a method of lubricating a compression-ignition internal combustion engine comprising supplying to the internal combustion engine a lubricating composition as disclosed herein. Generally, the lubricant is added to the lubricating system of the internal combustion engine, which then delivers the lubricating composition to the critical parts of the engine, during its operation, that require lubrication.  The internal combustion engine may be fitted with an emission control system, an oil mist separator or a turbocharger. Examples of the emission control system include diesel particulate filters (DPF), or systems employing selective catalytic reduction (SCR).  In an internal combustion engine, individual combustion events translate from a linear reciprocating force into a rotational torque through the rod and crankshaft. 
It is to be noted, Loop discloses the claimed lubricating oil composition used in an compression-ignition internal combustion engine but fails to give guidance to function/operation of the internal combustion engine as presently claimed in the present invention.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the internal combustion engine of Loop would operate under the claimed conditions due to the internal combustion engine of Loop is the same structural engine of the presently claimed invention.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[I]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding Claim 8
Loop further discloses in paragraphs 0095-0099, a method of lubricating an internal combustion engine comprising supplying to the internal combustion engine a lubricating composition as disclosed herein. Generally, the lubricant is added to the lubricating system of the internal combustion engine, which then delivers the lubricating composition to the critical parts of the engine, during its operation, that require lubrication.  The internal combustion engine may be fitted with an emission control system, an oil mist separator or a turbocharger. Examples of the emission control system include diesel particulate filters (DPF), or systems employing selective catalytic reduction (SCR).  In an internal combustion engine, individual combustion events translate from a linear reciprocating force into a rotational torque through the rod and crankshaft. 
Regarding Claim 12 and 14
	Loop discloses in paragraphs 0067 and 0069, an anti-wear agent comprising phosphorus-containing antiwear/extreme pressure agents such as metal thiophosphates, phosphoric acid esters and salts thereof, phosphorus-containing carboxylic acids, esters, ethers, and amides, and phosphites. In certain embodiments a phosphorus antiwear agent may be present in an amount to deliver 0.01 to 0.2 or 0.015 to 0.15 or 0.02 to 0.1 or 0.025 to 0.08 percent phosphorus. Often the 
Regarding Claims 15 and 16
	Loop discloses in paragraph 0058, 0061 and 0063, the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts.  The overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 3000 ppm calcium by weight, or at least 1000 ppm calcium by weight, or at least 2000 ppm calcium by weight, or no more than 2500 ppm calcium by weight to the lubricating composition. In one embodiment, the overbased detergent may be present in an amount to deliver no more than 500 ppm by weight of magnesium to the lubricating composition, or no more than 330 ppm by weight, or no more than 125 ppm by weight, or no more than 45 ppm by weight.  The overbased detergent may be present at 0.2 wt % to 15 wt %, of the lubricating composition. Metal-containing detergents contribute sulfated ash to a lubricating composition. Sulfated ash may be determined by ASTM D874. In one embodiment, the lubricating composition of the invention comprises a metal-containing detergent in an amount to deliver at least 0.4 weight percent sulfated ash to the total composition. In another embodiment, the metal-containing detergent is present in an amount to deliver at least 0.6 weight percent sulfated ash, or at least 0.75 weight percent sulfated ash, or even at least 0.9 weight percent sulfated ash to the lubricating composition.  
Regarding Claim 17

Regarding Claim 18
	Loop discloses in paragraph 0006, a multigrade lubricating composition that includes an oil of lubricating viscosity having a viscosity index of at least 110 or 120 to 140 or 150; an ashless dispersant; and an overbased metal detergent. The lubricant composition has a SAE viscosity grade of XW-Y, wherein X may be 0, 5, or 10; and Y may be 16, 20, 26, 30, or 40. 
Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loop et al. (WO 2015/164682 A1) hereinafter cited under US 2017/0044460 “Loop” in view of Malec (US 4,065,499).
Regarding Claims 4, 5 and 7
	Loop discloses the method of claim 1 but fails to further teach the octane rating of the gasoline fuel and gasoline spark ignited injection engine.
	However, it is known in the art to add a lubricating oil composition comprising known lubricant additives to a gasoline fueled spark ignited injection engine, wherein the gasoline composition has an octane rating of 95 or more, as taught by Malec.
	Malec discloses in the column 12 lines 15-67, the additives comprising various quaternary ammonium salts are also useful as detergents in liquid hydrocarbon fuels including distillate fuels, such as diesel fuel and liquid hydrocarbon fuels of the gasoline boiling range. Liquid hydrocarbon fuels of the gasoline boiling range are mixtures of hydrocarbons having a boiling range of from about 80.degree. F. to about 430.degree. F. (ASTM D-86). Preferred gasolines are those having a Research Octane Number of at least 85. A more preferred Research Octane Number is 90 or greater. The amount of the detergent added to the fuel should be at least 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a gasoline fuel composition that has a high octane number that can be used in a spark ignited ignition internal combustion engine in the method of Loop, as taught by Malec.  The motivation to do so is to operate a lubricating oil composition in a gasoline fueled spark ignition internal combustion engine wherein the fuel is highly efficient under combustion.
Response to Arguments
Applicant's arguments filed July 29, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Loop fails to disclose a method of lubricating an engine operating as the high pressure and low speeds recited in claim 1. Further, the lubricating composition used in the method of claim 1 includes, among other things, a combination of a metal dialkyldithiophosphate antiwear agent and an ashless antiwear agent. Loop fails to disclose an ashless antiwear agent in general and fails to disclose any combination of an ashless antiwear agent used in combination with a metal dialkyldithiophosphate. Thus, for at least the reason stated above, Loop fails to teach anticipate claim 1.”
Applicants argument is not deemed persuasive.  As stated in the above rejection, Loop specifically teaches the claimed lubrication composition that is supplied to a gasoline-fueled internal combustion engine.  It is to be noted, it is maintained the internal combustion engine of Loop would operate under the claimed conditions due to the internal combustion engine of Loop is the same structural engine of the presently claimed invention.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Applicants argued: “Further, instant claim 1 provides an unexpected result not contemplated by Loop. As shown above, Loop's compositions include a metal dialkyldithiophosphate, but fail to include an ashless antiwear agent. Turning to the instant examples, EX1 includes ZDDP and other additives like those set forth in Loop. EX2 includes both ZDDP and an ashless antiwear agent. These formulations were tested in the Power Loss Testing and the results are presented in Table 2. The results indicate that EX2 having the combination of anti-wear agents unexpectedly reduced force transmission from the piston ring to the power cylinder surface thereby reducing stress and wear. Thus, the method of operating an engine with the lubricating composition recited in claim 1 provides an unexpected result, rebutting the Office's prima facie case of obviousness.”
Applicants arguments are not deemed persuasive.  Applicants also argue the examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples use specific amounts of lubricating oil, antioxidant, dispersant and anti-wear agent and a specific anti-wear agent, In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amann et al. (US 2012/0186225) discloses in paragraph 0035, as indicated above, when operating the engine at speeds less than or equal to 2,000 rpm and under a load with a break mean effective pressure (BMEP) of greater than or equal to 10 bars, a low-speed pre-ignition (LSPI) event may occur in the engine. A LSPI event may consist of one or more LSPI combustion cycles, and generally consists of multiple LSPI combustion cycles which occur in a consecutive fashion or alternating fashion with normal combustion cycles in between. Without being bound to a particular theory, LSPI may result from a combustion of oil droplet(s), or a droplet(s) of oil-fuel mixture, or combinations thereof, which may accumulate, for example, in the top land crevices volume of a piston, or the piston ring-land and ring-groove crevices. The lubricant oil may be transferred from below the oil control ring to the piston top land area due to unusual piston ring movements. At low speed, high load conditions, in-cylinder pressures dynamics (compression and firing pressures) may be considerably different from in-cylinder pressures at lower loads, particularly due to strongly retarded combustion phasing and high boost and peak compression pressures which can influence ring motion dynamics. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771